Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Upon review and further consideration of the claim limitations dated 05/09/2022 and the Applicant’s arguments/remarks dated 05/09/2022, the examiner finds the claims novel and the applicant’s arguments persuasive.  In the previous office action (Non-Final dated 02/08/2022), the examiner had indicated claims 13-17 and 22 as allowable.  In the most recent Applicant’s response dated 05/09/2022, the applicant cancelled the other pending claims 1-12 and 18-21.  As a result, the examiner finds the current claims 13-17 and 22 as allowable and will send out the Notice of Allowabilty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/               Examiner, Art Unit 3674                                                                                                                                                                                         

/ZAKIYA W BATES/            Primary Examiner, Art Unit 3674